Response to Arguments
Applicant’s arguments submitted on 10/12/2021 have been fully considered.   Applicant argues that the prior does not disclose the newly added amendments.  Examiner herein below cites new prior art that combines with the previously cited art to render obvious the newly added amendments to the claims.
Previously cited Rau et al., US 2015/0092056 A1 (hereinafter referred to as “Rau”) discloses a method configured to provide adaptive driver assistance (see Rau Figs. 13-17, and paras. 0044 and 0061, where assistance is provided to the driver), comprising: monitoring the behavior of an operator captured by one or more interior sensors (see Rau paras. 0029 and 0042, where cameras observe the driver) and capturing surrounding information collected by one or more exterior sensors onboard a vehicle as the vehicle is in motion (see Rau paras. 0032-0034, where cameras capture the area surrounding the vehicle); recording data related to the operator behavior and the surrounding information (see Rau paras. 0013 and 0046, where the captured data is recorded); based at least in part on the recorded data, creating a digital historical profile of the operator (see Rau Figs. 13-17, and paras. 0026, 0032, 0042, 0063, and 0064, where a driver profile is created based on historical data and the recorded internal and external camera data); calculating at least one current operator characteristic from monitoring the operator behavior, the surrounding information, or both, while the vehicle is in motion; determining an operating style of the operator; and adaptively providing driving assistance to the operator based at least in part on the determined operating style of the operator and the created digital historical profile for that operator (see Rau Figs. 13-17, and paras. 0044 and 0061, where the captured data and driver profile are used to detect abnormal driving activity and then notify the driver and/or stop the vehicle in response).
Newly cited Lin, Na, et al. "An overview on study of identification of driver behavior characteristics for automotive control." Mathematical Problems in Engineering 2014 (hereinafter referred to as “Lin”) discloses calculating a feature vector of at least one current operator characteristic; and determining an operating style of the operator by plotting the feature vector of the at least one current operator characteristic onto a multi-dimensional space, wherein different areas in the multi-dimensional space are associated with different operating styles (see Lin Figs. 3 and 11-15, and pgs. 3 and 4 and 9-11, where a vector of Degree of membership is plotted against Violation %, and based on the region on the plot the operator style is categorized as Cautious, Average, Expert, and/or Reckless).
It would have been obvious to one of ordinary skill in the art at the time of filing to combine the additional plotted data of Lin with the historical records of Rau, because it is predictable that the additional data would increase the accuracy of the historical record thereby improving the provided driving assistance by tuning it more closely the driver’s operating styles.

Claim Rejections - 35 USC § 112
The rejections under this statute are hereby withdrawn in response to Applicant’s amendments.


Claim Rejections - 35 USC § 102
The rejections under this statute are hereby withdrawn in response to Applicant’s amendments.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.


Claim(s) 1-3, 6-11, 15-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Rau et al., US 2015/0092056 A1 (hereinafter referred to as “Rau”) in view of Lin, Na, et al. "An overview on study of identification of driver behavior characteristics for automotive control." Mathematical Problems in Engineering 2014 (hereinafter referred to as “Lin”).

Regarding claim 1, Rau discloses a method configured to provide adaptive driver assistance (see Rau Figs. 13-17, and paras. 0044 and 0061, where assistance is provided to the driver), comprising: monitoring the behavior of an operator captured by one or more interior sensors (see Rau paras. 0029 and 0042, where cameras observe the driver) and capturing surrounding information collected by one or more exterior sensors onboard a vehicle as the vehicle is in motion (see Rau paras. 0032-0034, where cameras capture the area surrounding the vehicle); recording data related to the operator behavior and the surrounding information (see Rau paras. 0013 and 0046, where the captured data is recorded); based at least in part on the recorded data, creating a digital historical profile of the operator (see Rau Figs. 13-17, and paras. 0026, 0032, 0042, 0063, and 0064, where a driver profile is created based on historical data and the recorded internal and external camera data); calculating at least one current operator characteristic from monitoring the operator behavior, the surrounding information, or both, while the vehicle is in motion; determining an operating style of the operator; and adaptively providing driving assistance to the operator based at least in part on the determined operating style of the operator and the created digital historical profile for that operator (see Rau Figs. 13-17, and paras. 0044 and 0061, where the captured data and driver profile are used to detect abnormal driving activity and then notify the driver and/or stop the vehicle in response).
Rau does not explicitly disclose calculating a feature vector of at least one current operator characteristic; and determining an operating style of the operator by plotting the feature vector of the at least one current operator characteristic onto a multi-dimensional space, wherein different areas in the multi-dimensional space are associated with different operating styles.
However, Lin discloses calculating a feature vector of at least one current operator characteristic; and determining an operating style of the operator by plotting the feature vector of the at least one current operator characteristic onto a multi-dimensional space, wherein different areas in the multi-dimensional space are associated with different operating styles (see Lin Figs. 3 and 11-15, and pgs. 3 and 4 and 9-11, where a vector of Degree of membership is plotted against Violation %, and based on the region on the plot the operator style is categorized as Cautious, Average, Expert, and/or Reckless).


Regarding claim 2, Rau discloses wherein adaptively providing driving assistance to the operator is further based on the captured surrounding information (see Rau Figs. 13-17, and paras. 0061 and 0063, where “external factors” and/or “environmental considerations” are considered).

Regarding claim 3, Rau discloses wherein adaptively providing driving assistance to the operator includes deferring or preventing the providing of the driving assistance to the operator based on the captured surrounding information (see Rau Figs. 13-17, and paras. 0014, 0044, 0061, 0063, and 0065, where “external factors” and/or “environmental considerations” are used to classify the severity of the risk, and notifications and/or assistance is deferred and/or prevented based on the severity of the risk).

Regarding claim 6, Rau discloses wherein the determined operating style indicates one of aggressive driving, inattention driving, distracted driving, or driving under the influence (see Rau Figs. 13-17, and paras. 0011, 0029, 0034, 0037, 0042-0046, and 0061-0063, where at least inattention and/or distractions and/or aggressive driving and/or impairment and/or incapacitation – which could obviously be caused by being under the influence, because it is predictable that drugs or alcohol would cause impairment and/or incapacitation – are detected).
Furthermore, Lin also discloses wherein the determined operating style indicates one of aggressive driving, inattention driving, distracted driving, or driving under the influence (see Lin Fig. 3 and pgs. 3 and 4, where at least Reckless driving is indicated).

Regarding claim 7, Rau discloses further comprising recognizing the identity of the operator while the operator is in the vehicle (see Rau Figs. 13-17, and paras. 0039 and 0044, where “[i]t may also recognize regular drivers . . .”).

Regarding claim 8, Rau discloses wherein the historical profile of the operator includes a skill classification of the operator, driving restrictions placed on the operator, or data related to previous assistance events involving the operator (see Rau Figs. 13-17, and paras. 0011, 0014, 0036, 0047, 0061, and 0063, where the driver profile includes drivers being classified by “a baseline driving technique and ability metric” and “the driver's characteristic driving patterns [and] skills in relation to challenging driving conditions”; and the driver profile is used to detect distracted driving, driver assistance is provided, and these habits and/or distraction behaviors are used to update the driver profile and/or database for use in future detections).

Regarding claim 9, Rau discloses wherein adaptively providing driver assistance includes providing driving advice or warnings through a user interface of the vehicle (see Rau Figs. 13-17, and paras. 0039, 0043, 0061, 0063, and 0065, where the “information display screen 13” is a user interface used to provide advice and/or warnings to the driver).

Regarding claim 10, Rau discloses wherein calculating comprises extracting metadata from a data stream associated with monitoring the operator behavior (see Rau Figs. 13-17, and paras. 0029, 0042, 0045, and 0063, where eye movement, head movement, and mobile phone distractions are detected) and from a data stream associated with capturing the surrounding information (see Rau Figs. 13-17, and paras. 0044, where distances from lane markings, time of day, and weather conditions are detected).
Rau does not explicitly disclose calculating the feature vector.
However, Lin discloses calculating the feature vector (see Lin Fig. 3 and pgs. 3 and 4, where a vector of Degree of membership is plotted against Violation %, and based on the region on the plot the operator style is categorized as Cautious, Average, Expert, and/or Reckless).

Regarding claim 11, Rau discloses a system configured to provide adaptive driver assistance (see Rau para. 0026, where a computer is used), comprising: one or more interior sensors configured to monitor the behavior of an operator of a vehicle and to provide a first data stream generated from monitoring the behavior (see Rau paras. 0029 and 0042, where cameras observe the driver); one or more exterior sensors configured to capture information about the surroundings of the vehicle and to provide a second data stream generated from the captured information (see Rau paras. 0032-0034, where cameras capture the area surrounding the vehicle); one or more processors (see Rau para. 0026, where a computer is used) configured (see Rau paras. 0013 and 0046, where the captured data is recorded); based on the analysis, create a historical profile of the operator (see Rau Figs. 13-17, and paras. 0026, 0032, 0042, 0063, and 0064, where a driver profile is created based on historical data and the recorded internal and external camera data); based on the analysis, determine an operating style on the part of the operator while the operator is driving the vehicle; and adaptively provide driving assistance to the operator based on the operating style and the historical profile of the operator (see Rau Figs. 13-17, and paras. 0044 and 0061, where the captured data and driver profile are used to detect abnormal driving activity and then notify the driver and/or stop the vehicle in response).
Rau does not explicitly disclose determine an operating style on the part of the operator while the operator is driving the vehicle by plotting a feature vector of the monitored behavior onto a multi-dimensional space, wherein different areas in the multi- dimensional space are associated with different operating styles.
However, Lin discloses determine an operating style on the part of the operator while the operator is driving the vehicle by plotting a feature vector of the monitored behavior onto a multi-dimensional space, wherein different areas in the multi- dimensional space are associated with different operating styles (see Lin Figs. 3 and 11-15, and pgs. 3 and 4 and 9-11, where a vector of Degree of membership is plotted against Violation %, and based on the region on the plot the operator style is categorized as Cautious, Average, Expert, and/or Reckless).
It would have been obvious to one of ordinary skill in the art at the time of filing to combine the additional plotted data of Lin with the historical records of Rau, because it is predictable that the additional data would increase the accuracy of the historical record 

Regarding claim 15, Rau discloses wherein the processor is further configured to adaptively provide driving assistance to the operator by causing driving advice or warnings to be presented to the operator through one or more user interfaces of the vehicle (see Rau Figs. 13-17, and paras. 0039, 0043, 0061, 0063, and 0065, where the “information display screen 13” is a user interface used to provide advice and/or warnings to the driver).

Regarding claim 16, Rau discloses wherein the processor is further configured to adaptively provide driving assistance to the operator by causing the deferral or prevention of the presentation of driving advice or warnings to the operator (see Rau Figs. 13-17, and paras. 0014, 0044, 0061, 0063, and 0065, where the severity of the risk is classified, and notifications and/or assistance is deferred and/or prevented based on the severity of the risk).

Regarding claim 17, Rau discloses wherein the processor is further configured to adaptively provide driving assistance to the operator based on the historical profile of the operator, the captured information about the surroundings of the vehicle, or both (see Rau Figs. 13-17, and paras. 0044 and 0061, where the captured data and driver profile are used to detect abnormal driving activity and then notify the driver and/or stop the vehicle in response).

claim 18, Rau discloses wherein the historical profile of the operator includes a skill classification of the operator, driving restrictions placed on the operator, or data related to previous assistance events involving the operator (see Rau Figs. 13-17, and paras. 0011, 0014, 0036, 0047, 0061, and 0063, where the driver profile includes drivers being classified by “a baseline driving technique and ability metric” and “the driver's characteristic driving patterns [and] skills in relation to challenging driving conditions”; and the driver profile is used to detect distracted driving, driver assistance is provided, and these habits and/or distraction behaviors are used to update the driver profile and/or database for use in future detections).

Regarding claim 19, Rau discloses the operating styles include an aggressive driving style, an inattentive driving style, a distracted driving style, and an under the influence style (see Rau Figs. 13-17, and paras. 0011, 0029, 0034, 0037, 0042-0046, and 0061-0063, where at least inattention and/or distractions and/or aggressive driving and/or impairment and/or incapacitation – which could obviously be caused by being under the influence, because it is predictable that drugs or alcohol would cause impairment and/or incapacitation – are detected).
Rau does not explicitly disclose different areas in the multi-dimensional space.
Furthermore, Lin discloses wherein the different areas in the multi-dimensional space include an aggressive driving style and other driving styles (see Lin Fig. 3 and pgs. 3 and 4, where at least Reckless driving is indicated).

claim 20, Rau discloses a method configured to provide adaptive driver assistance (see Rau Figs. 13-17, and paras. 0044 and 0061, where assistance is provided to the driver), comprising: monitoring behavior of an operator of a vehicle captured by one or more interior sensors (see Rau paras. 0029 and 0042, where cameras observe the driver) and capturing surrounding information collected by one or more exterior sensors onboard the vehicle as the vehicle is in motion (see Rau paras. 0032-0034, where cameras capture the area surrounding the vehicle); calculating at least one operator characteristic from the monitoring of the operator behavior, the surrounding information, or both, while the vehicle is in motion; and based on the determined operating style and a historical profile of the operator, adaptively providing driving assistance to the operator (see Rau Figs. 13-17, and paras. 0044 and 0061, where the captured data and driver profile are used to detect abnormal driving activity and then notify the driver and/or stop the vehicle in response), wherein the historical profile of the operator includes a skill classification of the operator, driving restrictions placed on the operator, or data related to previous assistance events involving the operator, wherein adaptively providing driving assistance to the operator comprises adjusting a presentation of the driving assistance based one or more of the skill classification, driving restrictions, or data related to previous assistance events (see Rau Figs. 13-17, and paras. 0011, 0014, 0036, 0047, 0061, and 0063, where the driver profile includes drivers being classified by “a baseline driving technique and ability metric” and “the driver's characteristic driving patterns [and] skills in relation to challenging driving conditions”; and the driver profile is used to detect distracted driving, driver assistance is provided, and these habits and/or distraction behaviors are used to update the driver profile and/or database for use in making future driver assistance and/or presentation of warnings).
Rau does not explicitly disclose calculating a feature vector of at least one operator characteristic; and determining an operating style of the operator by plotting the feature vector of the at least one operator characteristic onto a multi-dimensional space, wherein different areas in the multi- dimensional space are associated with different operating styles.
However, Lin discloses calculating a feature vector of at least one operator characteristic; and determining an operating style of the operator by plotting the feature vector of the at least one operator characteristic onto a multi-dimensional space, wherein different areas in the multi- dimensional space are associated with different operating styles (see Lin Figs. 3 and 11-15, and pgs. 3 and 4 and 9-11, where a vector of Degree of membership is plotted against Violation %, and based on the region on the plot the operator style is categorized as Cautious, Average, Expert, and/or Reckless).
It would have been obvious to one of ordinary skill in the art at the time of filing to combine the additional plotted data of Lin with the historical records of Rau, because it is predictable that the additional data would increase the accuracy of the historical record thereby improving the provided driving assistance by tuning it more closely the driver’s operating styles.

Claim(s) 4, 5, and 12-14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Rau in view of Lin as applied to claim(s) 1 and 11 herein above, and in further view of Julian et al., US 2017/0200061 A1 (hereinafter referred to as “Julian”).

Regarding claim 4, Rau discloses wherein calculating comprises: receiving a triggering event generated based on monitoring the behavior of the operator, capturing the surrounding information, or both (see Rau Figs. 13-17, and paras. 0044 and 0061, where the captured data and driver profile are used to detect abnormal driving activity and then notify the driver and/or stop the vehicle in response).  
Rau does not explicitly disclose calculating the feature vector; and in response to the triggering event, rewinding the recorded data related to the operator behavior and the surrounding information leading up to the receipt of the triggering event; and generating labeled data from the recorded data, wherein the labeled data is associated with the determined operating style.
However, Lin discloses calculating the feature vector (see Lin Fig. 3 and pgs. 3 and 4, where a vector of Degree of membership is plotted against Violation %, and based on the region on the plot the operator style is categorized as Cautious, Average, Expert, and/or Reckless).
Furthermore, Julian discloses in response to the triggering event, rewinding the recorded data related to the operator behavior and the surrounding information leading up to the receipt of the triggering event; and generating labeled data from the recorded data, wherein the labeled data is associated with the determined operating style (see Julian paras. 0034, 0035, 0104, 0108, 0111, 0113, and 0114, where the data is labeled; and where “the sensor data preceding the accident may be used as an input to a reinforcement learning rule to adjust the grading system inference engine”).


Regarding claim 5, Rau does not explicitly disclose further comprising uploading the labeled data to a cloud-based network for training a machine-learning model.
However, Julian discloses further comprising uploading the labeled data (see Julian paras. 0034, 0035, 0104, 0108, 0111, and 0113, where the data is labeled) to a cloud-based network for training a machine-learning model (see Julian paras. 0044, 0045, 0048, and 0083, where data may be transmitted to the cloud and/or cloud server for learning purposes).
It would have been obvious to one of ordinary skill in the art at the time of filing to use the remote cloud server of Julian to train the machine learning algorithm of Rau as modified by Lin, because it is predictable that remoting data and processing would reduce the size and power requirements for the each vehicle’s on-board computer system thereby improving the performance of the vehicles.

Regarding claim 12, Rau discloses wherein the processor is part of a vehicle-onboard computer on the vehicle that is programed with an adaptive-driver-assistance model that is configured to receive updates (see Rau paras. 0011, 0026, 0063, and 0064, where an on-vehicle computer is used; and machine learning is used to calculate driver metrics and create and update a driver profile).
Rau does not explicitly disclose a machine-learning center that is remote to the vehicle.
However, Julian discloses a machine-learning center that is remote to the vehicle (see Julian paras. 0044, 0045, 0048, and 0083, where data may be transmitted to the cloud and/or cloud server for learning purposes).
It would have been obvious to one of ordinary skill in the art at the time of filing to use the remote cloud server of Julian to train the machine learning algorithm of Rau as modified by Lin, because it is predictable that remoting data and processing would reduce the size and power requirements for the each vehicle’s on-board computer system thereby improving the performance of the vehicles.

Regarding claim 13, Rau does not explicitly disclose wherein the processor is further configured to: return to the point in the recording of the data from the first and second data streams prior to the determination of the operating style; and generate labeled data from the recorded data, wherein the labeled data is associated with the operating style.
However, Julian discloses wherein the processor is further configured to: return to the point in the recording of the data from the first and second data streams prior to the determination of the operating style; and generate labeled data from the recorded data, wherein the labeled data is associated with the operating style (see Julian paras. 0034, 0035, 0104, 0108, 0111, 0113, and 0114, where the data is labeled; and where “the sensor data preceding the accident may be used as an input to a reinforcement learning rule to adjust the grading system inference engine”).
It would have been obvious to one of ordinary skill in the art at the time of filing to use the training data collection technique of Julian to further train the machine learning of Rau, because it is predictable that the accuracy and robustness of Rau’s machine learning algorithm would be improved by the constant additional learning from new and recent incidents as drivers’ patterns and behaviors naturally evolve and/or change over time.

Regarding claim 14, Rau discloses wherein the processor is further configured to cause the labeled data to be delivered to the machine-learning center to train one or more machine- learning models of the machine-learning center (see Rau para. 0011, where machine learning is used to constantly observe the driver).
Furthermore, Julian also discloses wherein the processor is further configured to cause the labeled data (see Julian paras. 0034, 0035, 0104, 0108, 0111, and 0113, where the data is labeled) to be delivered to the machine-learning center to train one or more machine-learning models of the machine-learning center (see Julian paras. 0044, 0045, 0048, and 0083, where data may be transmitted to the cloud and/or cloud server for learning purposes).

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANDREW M MOYER whose telephone number is (571)272-9523. The examiner can normally be reached Monday-Friday 9-5 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Claire Wang can be reached on (571)270-1051. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for 
/ANDREW M MOYER/             Primary Examiner, Art Unit 2663